Case 2:17-cr-20183-MAG-RSW ECF No. 518-3, PageID.2725 Filed 10/05/20 Page 1 of 5




                                                       EXHIBIT             B
Case 2:17-cr-20183-MAG-RSW ECF No. 518-3, PageID.2726 Filed 10/05/20 Page 2 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 518-3, PageID.2727 Filed 10/05/20 Page 3 of 5




                                                       EXHIBIT             B
Case 2:17-cr-20183-MAG-RSW ECF No. 518-3, PageID.2728 Filed 10/05/20 Page 4 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 518-3, PageID.2729 Filed 10/05/20 Page 5 of 5
